 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2   U.S. Department of Justice

 3   RICK WATSON
     Trial Attorney, Tax Division
 4   U.S. Department of Justice
     P.O. Box 683
 5   Washington, D.C. 20044

 6   Attorneys for the United States of America

 7   AMANDA E. LITT, ESQ.
     Nevada State Bar NO. 12434
 8   RYAN LOOSVELT, ESQ.
     Nevada State Bar No. 8550
 9   Litt Law Firm LLC
     3202 West Charleston Boulevard
10   Las Vegas, Nevada 89102

11   BRIAN MCMANUS, ESQ.
     (Pro Hac Vice)
12   MIRIAM FISHER, ESQ.
     (Pro Hac Vice)
13   SHANNON C. FIEDLER, ESQ.
     (Pro Hac Vice)
14   Latham & Watkins LLP
     555 Eleventh Street, NW
15   Suite 1000
     Washington, D.C. 20004-1304
16
     Attorneys for Sandra J. de Forrest
17

18

19                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
20

21   UNITED STATES OF AMERICA,                     Case No. 2:17-cv-3048-GMN-GWF

22                     Plaintiff,
                                                   STIPULATION AND ORDER FOR AN
23          v.                                     EXTENSION OF TIME TO RESPOND TO
                                                   PLAINTIFF’S MOTION FOR PARTIAL
24   SANDRA DeFORREST,                             SUMMARY JUDGMENT

25                     Defendant.                  (First Request)

26                                                 Honorable Chief Judge Gloria M. Navarro
                                                   Magistrate Judge George Foley, Jr
27

28
 1          In accordance with the U.S. District of Nevada, Local Rule IA 6-1, the United States of
 2   America (the “United States”) and Sandra De Forrest (“Defendant”) (together, the “Parties”), by
 3
     and through their undersigned counsel, hereby submit this Stipulation for an Extension of Time
 4
     to Respond to Plaintiff’s Motion for Partial Summary Judgment (filed on May 6, 2019), to July
 5
     26, 2019. This is the first stipulation for an extension of time to file a response to said motion.
 6

 7   For the reasons set forth in further detail below, the Parties respectfully submit that good cause

 8   exists to extend the current, scheduled response deadline.

 9          1.        Pursuant to this Court’s Order granting the United States’ Motion to Lift Stay and
10
     Reset Deadlines, the Dispositive Motion Deadline was reset from March 7, 2019 to May 7, 2019.
11
     See Dkt. # 25.
12
            2.        On May 6, 2019, the United States filed a Motion and Memorandum for Partial
13

14   Summary Judgment. See Mot. And Mem. for Partial Summ. J. (Dkt. #26). Plaintiff’s Motion

15   requests that the “Court find, as a matter of law, that the Defendant’s failure to file Form 90-22.1

16   (“FBAR”) for 2005 was willful.” See id.
17          3.        Defendant’s position is that Plaintiff’s motion raises several complex legal and
18
     factual issues that are at the crux of this litigation and that significant time and resources will be
19
     required to prepare a response. The Parties have mutually agreed that, under the circumstances,
20
     the proposed extension of time for Defendant to file a response is both reasonable and
21

22   appropriate.

23          4.        Further, on May 8, 2019, the Honorable Chief Judge Gloria M. Navarro referred

24   this matter to Magistrate Judge George W. Foley, Jr. for a settlement conference. See Dkt. #27.
25
     Judge Foley subsequently scheduled a settlement conference on June 20, 2019. See Dkt. #28.
26

27

28

                                                        2
 1   However, due to a scheduling conflict with Plaintiff’s counsel, 1 Plaintiff will be separately
 2   moving to reschedule the settlement conference to a later date. As such, extending the current
 3
     deadline for Defendant to file its response until after the anticipated settlement conference date
 4
     would have the further benefit of avoiding potentially unnecessary legal work by Defendant in
 5
     the event that a settlement is reached at the conference and, in the interim, would allow the
 6

 7   parties to focus their attention on settlement efforts.

 8             5.     Throughout this litigation, the Parties have worked together diligently and

 9   collaboratively to meet each of their respective Court obligations. As such, this requested
10
     extension will not prejudice the timely, orderly, and efficient resolution of issues.
11
               WHEREFORE, the Parties hereby stipulate and agree to this extension of time for
12
     Defendant to respond to Plaintiff’s Motion for Partial Summary Judgment, and respectfully
13

14   request that this Court grant this stipulation and extend Defendant’s time to respond to said

15   motion from the current scheduled date of May 27, 2019 to July 26, 2019.

16       IT IS SO STIPULATED.
17       Respectfully submitted this 13th day of May, 2019.
18

19       /s/ Brian C. McManus                                  /s/ Rick Watson
         BRIAN C. McMANUS                                      RICHARD E. ZUCKERMAN
20       MIRIAM L. FISHER                                      RICK WATSON
         Latham & Watkins LLP                                  Trial Attorney, Tax Division
21       555 Eleventh Street, NW                               U.S. Department of Justice
         Suite 1000                                            P.O. Box 683
22       Washington, D.C. 20004-1304                           Washington, D.C. 20044
         Telephone: (617) 948-6016                             Telephone: (202) 353-0300
23
         Attorneys for Sandra J. de Forrest                    Attorneys for the United States of America
24

25             IT IS SO ORDERED:                            ______________________________
                                                            Gloria M. Navarro, Chief Judge
26                                                          UNITED STATES DISTRICT COURT

27                                                                      13 day of May, 2019.
                                                            DATED this ____
28   1
         Plaintiff’s counsel’s son is scheduled to graduate from High School on that date.

                                                        3
